Simmons, C. J.
“It is undoubtedly the duty of a railway company to provide suitable and safe means for entering and alighting from its trains. But having done this, and having stopped its train in proper position to enable passengers to avail themselves of those means in entering or alighting, it is not bound to render them personal assistance. The contract of the carrier is that he will carry the passenger safely and in a proper carriage, and afford him convenient and safe means for entering and alighting from the vehicle in which he carries him, but he does not contract to render him personal service or attention beyond that.” In the argument here, this rule was not disputed by the defendant in error, but it was insisted that the facts of the case showed that it was not applicable, because the conductor promised the husband of the defendant in error that when she had arrived at her destination he would “help [her] off” of the train. It was insisted that this was a contract or promise on the part of the company, which would bind it in case the conductor failed or refused to comply with it. We think that, under the facts disclosed by the record, it was nothing more than a mere voluntary promise by the conductor, and that it did not bind the company so as to subject it to damages upon the conductor’s failure to comply with it. Nunn *130v. Georgia R. Co., 71 Ga. 710; Daniels v. W. & A. R. Co., 96 Ga. 786. It will be observed by reading tlie evidence of the husband and that of the wife, that they merely requested the conductor to assist the wife in alighting from the train. This, as an act of courtesy, he promised to do. Nowhere in the record is it shown or alleged that any particular reason was given the conductor why the wife needed assistance. He was not informed, and testifies that he did not know, that she was sick or in need of assistance on account of physical infirmity. Had he been so informed, perhaps the company woxild have been liable in the event of a failure on his part to carry out his promise. A knowledge of the wife’s condition might have imposed upon the company the duty of rendering her the assistance promised. Hutch. Car. (2d ed.) §§617a, 670; 2 Shear. & Redf. Neg. (5th ed) §510. No reason of this kind was given the conductor; and inasmuch as it is not the duty of the servants of a railroad company generally to assist passengers to alight from the train, a promise by a conductor to assist a passenger who is not known to him to be sick, infirm, or in need of assistance, is a mere voluntary promise for which the company is not responsible and by which it is not bound. It is true that in this case the wife had been recently confined and had with her a young baby three or four weeks old, and a small basket containing the clothing of the infant; but she testified that when she entered the train she was well. Neither she nor her husband, who made part of the journey with her, informed the conductor that she needed assistance in going from her seat in the car to the platform. Besides, if the alleged contract or promise is strictly construed, it would appear that the promise of the conductor was, not to assist her from her seat to the door or platform of the car, but simply to assist her to alight. The husband’s request was: “I want you to help my wife off of the train at Calhoun.” The conductor replied that he would do so. This, in our opinion, meant simply that the conductor agreed to assist the wife to alight after she had reached the platform of the car; that in descending from the platform she would be assisted by the conductor. It is not a promise by the conductor to leave his other business and go into the car to *131assist this passenger from her seat to the platform and down the steps. According to the evidence, the train stopped at Calhoun a sufficient length of time for the wife to have left her seat and gotten to the platform where she would have been assisted to alight by an employee stationed there. She construed the promise of the conductor to mean that when the train arrived at her destination, he would leave his other business, come into the car and assist her from her seat to the platform and down the steps. The promise made, even if it had been binding, did not go to this extent. It would greatly delay the business of the company if it could be held on such a promise that it was the duty of the conductor to go to the seats of all the ladies who had made similar requests and assist them, 'one by one, to the platform of the car and down safely to the ground. We think that the court erred in charging upon the promise of the conductor as set out in the record, and in refusing to grant a new trial upon this ground.

Judgment reversed.


All concurring, except Cobb, J., absent.